Case 1:19-cr-02604-JB Document1 Filed 07/24/19 Page 1of5

UNITED FILE D

 

 

 

 

AO 91 (Rev. LLL) Criminal Complaint ALB STATES D
NE OuRT
UNITED STATES DISTRICT COURT WMEXICG
for the JUL 24 2019
District of New Mexico MI
United States of America ) CLERK ERs
Vv. )
) Case No. _we
Jeremy KLINE | q WA - AAF\
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 15, 2018 in the county of Bernalillo in the
Districtof | NewMexico __, the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 922(g)(1) On or about January 15, 2018, Jerelym KLINE, a convicted felon, possessed

a firearm that traveled in and affected interstate commerce.

This criminal complaint is based on these facts:

See Attached Affidavit

of Continued on the attached sheet.
<7 JO

woe

 

Lomplainunt 's Signature
f

Samuel Supnick, Special Agent, ATF

Printed name and title

 

Sworn to before me and signed in my presence.

Date: «07/24/2019. Dwr (Crear
U

Judge 'y signature

City and state: Albuquerque, NM Join & (CoeBen Hee

Printed name and title

United. States Masistase Judge
 

Case 1:19-cr-02604-JB Document1 Filed 07/24/19 Page 2 of 5

Page 2 of 5 Pages
Criminal Complaint - Continued.

United States of America
Vv.

Jeremy KLINE

SSN: 7872

 

. I, Samuel Supnick, a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and
Explosives (ATF), being duly sworn, deposes and states:

. lama Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and Explosives
(ATF). I have been employed with ATF since January of 2017. Iam an investigative, or
law enforcement officer of the United States within the meaning of Title 18, United
States Code, Section 2510 (7), in that I am an officer of the United States who is
empowered by law to conduct investigations and make arrests for the offenses
enumerated in Title 18 and 26, United States Code.

. Through the ATF, I attended the Criminal Investigator Training Program at the Federal
Law Enforcement Training Center, as well as the Special Agent Basic Training Program
at the ATF National Academy. During these programs, I received instruction in and
practiced the investigation of violations of federal firearms, explosives, and arson
statutes. Prior to employment with ATF, I served for three and a half years as a local
police officer. My training and experience has involved, among other things: (1) the
debriefing of defendants, witnesses and informants, as well as others who have
knowledge of the purchase, possession, distribution, and transportation of firearms and of
the laundering and concealment of proceeds of firearms and drug trafficking; (2)
surveillance; (3) analysis and processing of documentary, electronic, and physical
evidence; (4) the legal and illegal purchase of firearms; (5) the execution of arrest and
search warrants seeking firearms and narcotics (6) and firearms trafficking.

. The statements contained in this affidavit are based, in part, on information provided by
Special Agents and/or Task Force Officers of the ATF and other law enforcement
officers, and on my background and experience as a Special Agent of the ATF.

. This affidavit is intended to show only that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

PROBABLE CAUSE
. Your Affiant reviewed Bernalillo County Sheriff's Office (BCSO) reports pertaining to

the arrest of Jeremy KLINE, previously convicted felon, in relation to the recovery of a
firearm.
10.

11.

 

Case 1:19-cr-02604-JB Document1 Filed 07/24/19 Page 3of5

Page 3 of 5 Pages
Criminal Complaint - Continued.

United States of America
Vv.

Jeremy KLINE

SSN: 7872

 

Your Affiant learned that during the evening of January 15, 2018, a BCSO deputy
responding to a call for service observed a white Buick bearing New Mexico registration
559TJB. The vehicle was first observed in the area of the intersection of Isleta Boulevard
SW and Lakeview Road SW. The BCSO deputy observed that one of the vehicle’s
taillights was broken and emitting white light instead of red light. Upon checking a law
enforcement database, the deputy learned that the vehicle was reported stolen.

While catching up to the vehicle, but prior to activating his vehicle’s emergency
equipment, the BCSO deputy observed the Buick traveling at a high rate of speed with its
headlights off. An additional BCSO vehicle began to follow the Buick, with both BCSO
vehicles activating their emergency equipment. The Buick continued to travel at a high
rate of speed, eventually crashing through a fence and into a field on the west side of
Coors Boulevard. The driver and sole occupant of the vehicle, later identified as Jeremy
KLINE, was observed moving around inside of the vehicle before fleeing on foot through
the field. KLINE was taken into custody by BCSO deputies after eventually complying
with commands to stop.

During an inventory search of the vehicle prior to it being towed, an SAR Arms, model
SARK2P, 9mm Luger semiautomatic pistol, loaded with a magazine containing ten (10)
rounds of 9mm ammunition was recovered on the front driver’s side floorboard. The
pistol’s chamber was empty at the time of its recovery. BCSO reports state that the
firearm bore a serial number of T1102-13C2383; however, when viewed by your A ffiant,
the serial number of the firearm appeared to have been obliterated. Your Affiant observed
the characters “T1102-13C02383” on or around the chamber of the firearm.

KLINE was later advised of his rights per Miranda by a BCSO deputy. KLINE stated that
he did not want to talk and that he had nothing to say. KLINE stated that he was
schizophrenic and bipolar. According to the BCSO report, KLINE stated that he knew
nothing of the weapon inside the vehicle. After being provided water, KLINE stated to
the BCSO deputy that he was going to give his lady a ride. KLINE informed the deputy
that another person had been in the vehicle with KLINE in it, but that person had pulled
over and told KLINE to take the car when the person observed the police behind them.

An ATF Special Agent function tested the above firearm and determined the firearm
functioned as designed. Further, it is your Affiant’s knowledge that the above firearm
was not manufactured in the State on New Mexico and was found in the State of New
Mexico; therefore affecting interstate commerce.
12,

13,

14.

15,

Case 1:19-cr-02604-JB Document1 Filed 07/24/19 Page 4of5

Page 4 of 5 Pages
Criminal Complaint - Continued.

United States of America
V.

Jeremy KLINE

SSN: 7872

 

Your Affiant determined that KLINE has been convicted of several prior felonies in the
Second Judicial District of New Mexico, to include two counts of Attempt to Commit a
Felony, to wit: Aggravated Burglary (Deadly Weapon) (D-202-CR-201501888); Escape
from Peace Officer (D-202-CR-201305581); Possession of a Controlled Substance (D-
202-CR-201304643); Conspiracy to Commit Armed Robbery and Possession of a
Firearm or Destructive Device by a Felon (D-202-CR-200605543); Escape from Jail
Inmate Release Program (D-202-CR-200600430); Trafficking (by Possession with Intent
to Distribute) (Cocaine) (D-202-CR-200500446); Possession of a Controlled Substance
(Cocaine) (D-202-CR-200402618); Receiving or Transferring a Stolen Vehicle
(Possession) (D-202-CR-200502840); Fraud by Worthless Check ($25 or Over) (D-202- °
CR-200502839) and Possession of a Firearm or Destructive Device by a Felon (D-202-
CR-200604288). Your Affiant also determined that KLINE has also been convicted of 18
U.S.C. 1708 Theft or Receipt of Stolen Mail Generally (1:09CR00318-002JEC) in the
United States District Court for the District of New Mexico. Your Affiant also
determined that KLINE was convicted of Possession of a Controlled Substance 1 gram or
less in case number D0162004CR002434 in the Denver County, Colorado District Court.

On February 28, 2019, your Affiant obtained a Federal Search and Seizure Warrant for
buccal swabs from Jeremy KLINE. Your Affiant executed this warrant on March 6, 2019
at the Northeast New Mexico Detention Facility. Your Affiant did not question KLINE,
but KLINE made statements denying knowledge of a firearm in the vehicle. Also on
March 6, 2019, your Affiant transported the buccal swabs obtained from KLINE, as well
as other items of evidence in this investigation, to the New Mexico Department of Safety
Northern Forensic Lab. Your Affiant transferred these items to the custody of the lab for
forensic analysis.

On June 5, 2019, your Affiant received a digital copy of a Laboratory Report from the
New Mexico Department of Public Safety Forensic Laboratories in reference to
deoxyribonucleic acid (DNA) results, conclusions, opinions and interpretations. Your
Affiant learned that a DNA mixture of at least two individuals was obtained from the
SAR Arms handgun. According to the Laboratory Report, the major DNA profile
resolved from that mixture matched the DNA profile from Jeremy KLINE. No
interpretation or comparisons could be made regarding the minor component of the
mixture due to an insufficient quantity of DNA in the sample.

On July 3, 2019, your Affiant reviewed a copy of a Laboratory Report from the New
Mexico Department of Public Safety Forensic Laboratories in reference to Latent
Prints/AFIS results, conclusions, opinions and interpretations. According to the

 
 

16.

Case 1:19-cr-02604-JB Document1 Filed 07/24/19 Page 5of5

Page 5 of 5 Pages
Criminal Complaint - Continued.

United States of America
V.

Jeremy KLINE

SSN: 7872

Laboratory Report, the black colored magazine contained areas of ridge detail insufficient
for comparative analysis. No latent impressions were found or developed on the
ammunition.

Based upon these facts, your Affiant opines there is probable cause to believe that Jeremy
KLINE, a previously convicted felon, possessed a firearm that has traveled in interstate
commerce, in violation of Title 18 U.S.C. § 922(g)(1)

Respectfully submitted, oe
Samuel Supnick /

Special Agent
ATF

Subscribed and sworn to before me
on July 24, 2019:

: (tear

UNIDED STATES MAGISTRATE JUDGE

 

 
